THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK KRAMMES TIMBER
HARVESTING, INC.,

Plaintiff, :

V. : 3:18-CV-1914
(JUDGE MARIANI)

LETOURNEAU ENTERPRISES, LLC,

Defendant.

ORDER

AND NOW, THIS 30 Ye DAY OF SEPTEMBER, 2019, upon de novo review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 17), Plaintiff's
objections thereto (Doc. 18), and all relevant briefs, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 17) is ADOPTED AS MODIFIED for the reasons set forth in the
accompanying memorandum opinion.
2. Defendant’s Motion to Dismiss Counts |, II, and III of Plaintiff's Complaint Pursuant to
Federal Rule of Civil Procedure 12(b)(6) (Doc. 2) is GRANTED as follows:
a. Defendant's motion to dismiss Count | is GRANTED. Count | of Plaintiffs
Complaint is DISMISSED WITH PREJUDICE.
b. Defendant's motion to dismiss Counts II and Ill is GRANTED. Counts II and

lll of Plaintiffs Complaint are DISMISSED WITHOUT PREJUDICE.

 

 
3, Plaintiff is granted leave to file an Amended Complaint within 21 days of the date of

this Order to file an Amended Complaint as to those Counts dismissed without

prejudice.

| WU
Robert D. Mariah

United States District Judge
